The judgment of the court was pronounced by
King, J.
The plaintiff instituted this suit on an open account for services rendered, on the amount of which interest was charged for several years at eight per cent. On the trial he offered a witness to prove that the defendant had admitted the account, including the interest charged, to be correct, and promised to pay it. The testimony in relation to the promise to pay interest was rejected by the district judge, and a biil of -exceptions taken to his opinion. A judgment was rendered for the value of the services stated in the account, deducting a credit, with legal interest from judicial demand, and the plaintiff has appealed.
The judge did not, in our opinion, err. The promise to pay interest, attempted to be proved by'parol testimony, was merely verbal. The Code is express that, a stipulation to pay interest can only be established by evidence in writing. C, C. art. 2895. 7 La. 105, ’ Judgment affirmed.